DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and 8-11 in the reply filed on 12 January 2021 is acknowledged.
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 January 2021.

The Examiner notes the written response filed 12 January 2021 does not contain a response to the election of species requirement (see pages 4-5 of Office action mailed 04 November 2020).
During a telephone conversation with Eunyoung Lee on 17 March 2021, a provisional election was made for the species wherein silver sintered in a nitrogen atmosphere is the sintered silver; talc particles as the base for the food additive; and gum as an anti-bacterial food.  Affirmation of this election must be made by applicant in replying to this Office action.  Upon examination, the election of species for the process of sintering silver (i.e., nitrogen or oxygen atmosphere) is withdrawn.

Claims 1-4 and 8-11 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (“Andersen”, US 2010/0104688) in view of KR-20170075633A (“KR ‘633”; a machine translation of this reference is included with this Office action).
Regarding claims 1, 2, 8, and 9, Andersen teaches a chewing gum granule, wherein the surface of the chewing gum granule is provided with a free-flowing agent 
Andersen does not specifically teach the limitation wherein the talc contains a silver sintered-containing surface layer formed on its surface.
KR ‘633 teaches an antimicrobial product comprising an antimicrobial portion, which includes a sintered silver-containing surface layer; the sintered silver may include silver sintered under a nitrogen atmosphere or silver oxide sintered under an oxygen atmosphere (e.g., paragraphs [0021], [0022]).  The inner core of the silver sintered under the particulate nitrogen atmosphere or silver oxide sintered under an oxygen atmosphere may include mineral or rock particles (e.g., paragraph [0035]), such as talc (e.g., paragraph [0086]).  The antimicrobial portion is intended to come into direct contact with food or lips, including organs around the mouth (e.g., paragraphs [0077], [0101]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the teachings of Andersen by including a silver sintered-containing surface layer on a portion of the talc present; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because the addition of the silver sintered-containing surface layer on a portion of the talc present provides the benefits of antimicrobial (antibacterial) activity to the area which is in most direct contact (and therefore in greatest need) of antibacterial activity, i.e., mouth, lips, etc.  Note that, while the teachings of KR ’633 are 
Regarding claim 3, KR ‘633 teaches the thickness of the surface layer containing the sintered silver may be 0.1 µm to 20 µm, or 10 µm to 60 µm (e.g., paragraphs [0081], [0082]).
Regarding claim 4, KR ‘633 teaches the weight ratio of the mineral-based or
rock-based particles to the silver sintered under the nitrogen atmosphere or the silver oxide sintered under the oxygen atmosphere may be 100:0.1 to 10 (e.g., paragraph [0036]).
Regarding claims 10 and 11, Andersen teaches the chewing gum granules comprise a gum base (e.g., paragraph [0191]), and the compressed chewing gum is provided with an outer coating (e.g., paragraph [0197]).  The gum base may be at least one polymer such as polyesters (e.g., paragraph [0195]), or the gum may comprise an encapsulating material such as polyvinyl acetate (e.g., paragraph [0184]).  The outer coating comprises at least one additive, such as a flavoring agent (e.g., paragraph [0199]).



Conclusion
No claims are allowed at this time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BARBARA S FRAZIER/Examiner, Art Unit 1611